Prospectus December 19, 2007 Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) Citicorp Mortgage Securities Trust,Series 2007-9 (Issuing Entity) $270,854,523 (approximate) Senior and Subordinated REMIC Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning January 25, 2008. The Underwriters have committed to purchase all of the offered certificates (other than the ratio-stripped IO class certificates) from the Depositor. The purchase price for the certificates purchased by each Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. Total proceeds to the Depositor for the certificates purchased by the Underwriters will be approximately $267,733,024, plus accrued interest from December 1, 2007 to the closing date. The remaining offered certificates will be transferred by the Depositor to the Sponsor as partial consideration for the purchase of the mortgage loans. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. You should read “General risk factors” beginning on page 31 and “Series risk factors” beginning on page 10 before you purchase any certificates. Citi Banc of America Securities LLC (Underwriters) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the certificates or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. 1 How to read this prospectus This prospectus consists of a prospectus supplement followed by a core prospectus. The core prospectus gives general background information that applies to all series of certificates. The supplement gives specific information about this series of certificates. You should note that some features described in the core prospectus may not apply to this series of certificates. You should carefully read both the core prospectus and the supplement before investing. In deciding whether to purchase certificates, you should rely solely on the information in this prospectus. We have not authorized anyone to give you different information about the certificates. Contents PROSPECTUS SUPPLEMENT 3 Summary 3 Series risk factors 10 The mortgage loans 12 Allocations and distributions 12 Weighted average lives and yields to maturity 14 Static pool information 21 Third-party originators 22 Possible special servicer 22 Additional ERISA considerations 22 Legal investment 23 Federal income tax consequences 23 Legal proceedings 24 Plan of distribution 24 Legal opinions 25 Additional SEC filings 25 Appendix—Detailed description of the mortgage loans 26 CORE PROSPECTUS 31 Summary 31 General risk factors 31 Series structure 35 Subordination 41 Allocations 43 Distributions 47 Adjustments to class balances 52 Realized losses 53 Loss recoveries 54 Voting rights 54 Composite and component classes 54 Multiple pool series 55 Cross-collateralization 55 Clean-up call 62 Sensitivity of certificates to prepayments 62 Yield to maturity 64 CitiMortgage’s securitization programs 65 Static pool information 66 The mortgage loans 66 Insurance and other credit support 71 Mortgage documents 72 The Depositor and other affiliates of CitiMortgage 73 Mortgage loan underwriting 73 Servicing 76 The Trust 84 Book-entry and physical certificates 87 European purchasers 88 ERISA considerations 90 Legal investment considerations 91 Taxation of certificate holders 93 Taxation of the Trust 101 Legal aspects of mortgage loans 102 Use of proceeds 111 Additional information 112 INDEX 113 2 PROSPECTUS SUPPLEMENT Summary Offered certificates Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Expected rating Fitch/Moody’s Subordinated to IA-1 $212,779,000 6.25% Group I, super senior AAA/Aaa N/A IA-2 8,254,000 6.25% Group I, super senior support AAA/Aaa N/A IA-IO 199,047,452 (notional)(1) Variable (2) Group I, ratio-stripped IO AAA/Aaa N/A IIA-1 41,408,000 5.5% Group II AAA/Aaa N/A IIA-IO 41,926,670 (notional)(1) Variable (2) Group II, ratio-stripped IO AAA/Aaa N/A A-PO 1,166,523 0% Composite ratio-stripped PO (3) AAA/Aaa N/A B-1 4,239,000 Blended (4) Composite (3) AA/ – A B-2 2,188,000 Blended (4) Composite (3) A/ – A, B-1 B-3 820,000 Blended (4) Composite (3) BBB/ – A, B-1, B-2 Certificates not offered by this prospectus Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Subordinated to B-4 $1,367,000 Blended (4) Composite (3) A, B-1, B-2, B-3 B-5 274,000 Blended (4) Composite (3) A, B-1, B-2, B-3, B-4 B-6 957,264 Blended (4) Composite (3) A, B-1, B-2, B-3, B-4, B-5 Residuals N/A N/A Residual N/A (1) After the first distribution day, each ratio-stripped IO class will have a notional balance on any distribution day equal to the aggregate scheduled principal balance of the premium loans of the related pool on the last day of the preceding month. (2) Each ratio-stripped IO class will accrue interest on its notional balance at an annual rate equal to the weighted average net loan rate of the premium loans in its related pool minus the target rate for that pool. The initial annual interest rates for the ratio-stripped IO classes are expected to be approximately: Class IA-IO 0.4790% Class IIA-IO 0.3991% (3) Each composite class A-PO and B-1 through B-6 has at all times a principal balance equal to the sum of the principal balances of its group I and group II component classes. The approximate initial principal balances of these component classes are: 3 Composite class Group I component class principal balance Group II component class principal balance A-PO $1,128,852 37,671 B-1 3,572,333 666,667 B-2 1,843,893 344,107 B-3 691,039 128,961 B-4 1,152,012 214,988 B-5 230,908 43,092 B-6 806,715 150,549 (4) The “blended” interest rate for each class B composite class is based on annual interest rates of 6.25% on the principal balance of its group I component class and 5.5% on the principal balance of its group II component class. The initial annual blended rate is expected to be approximately 6.1320%. Transaction participants Sponsor CitiMortgage, Inc., a New York corporation Servicer CitiMortgage Depositor Citicorp Mortgage Securities, Inc., a Delaware corporation (CMSI) CitiMortgage and CMSI are located at 1000 Technology Drive O’Fallon, Missouri 63368-2240 (636) 261-1313 www.citimortgagembs.com Issuing entity Citicorp Mortgage Securities Trust, Series 2007-9 (the Trust). The Trust’s CIK code for its SEC filings is 0001418944. Underwriters Citigroup Global Markets Inc. (Citigroup Global Markets) for the offered senior certificates, other than the ratio-stripped IO class certificates, and Banc of America Securities LLC (Banc of America Securities) for the offered subordinated certificates. The ratio-stripped IO class certificates will initially be transferred to the Sponsor as partial consideration for the purchase of the mortgage loans by CMSI, and may be sold by the Sponsor or held in its portfolio. Trustee U.S. Bank National Association Corporate Trust Services One Federal Street – 3rd floor Boston, Massachusetts 02110 Phone: (617) 603-6402 Fax: (617) 603-6637 Website: http://www.usbank.com/abs 4 The Trustee, a national banking association organized under the laws of the United States, is a wholly-owned subsidiary of U.S. Bancorp, the sixth largest bank holding company in the United States with total assets at June 30, 2007 exceeding $223 billion. The Trustee has acted as trustee of mortgage-backed securities since 1987. As of June 30, 2007, the Trustee (and its affiliate, U.S. Bank Trust National Association) was acting as trustee on approximately 1,039 issuances of prime residential mortgage-backed securities, with an outstanding aggregate principal balance of approximately $457,390,000,000. Paying agent, transfer agent and certificate registrar Citibank, N.A. Agency and Trust 388 Greenwich Street New York, New York 10013 Attn: Structured Finance Group Phone: (212) 816-5685 Fax: (212) 816-5527 Website: http://www.sf.citidirect.com More on the certificates Relative size of classes Class Approximate principal balance of class as percentage of principal balance of all classes at cut-off date (the class percentage) A B B-1 B-2 B-3 96.40% 3.60 1.55 0.80 0.30 Ratings The rating agencies for the senior classes are Fitch and Moody’s, and the rating agency for the offered subordinated classes is Fitch. The offered certificates will not be sold unless the rating agencies have rated the offered certificates as shown above. You should evaluate these ratings independently from similar ratings on other types of securities. A rating is not a recommendation to buy, sell or hold securities. A rating agency may revise or withdraw a rating at any time. Denominations $1,000 and any whole dollar amount above $1,000. Distribution days 25th day (or, if that is not a business day, the next business day) of each month, beginning January 25, 2008. Servicing fee 0.25% per annum on the scheduled principal balance of the mortgage loans, to be paid from collections of interest on the mortgage loans. 5 Distribution priorities After payment of the servicing fee to the servicer, payments on the mortgage loans will be distributed as principal and interest on the certificates first to the class A certificates, in accordance with the allocation described in “Allocations” and “Distributions” in the core prospectus and “Allocations and distributions” in this prospectus supplement. Any remainder will be distributed to the class B certificates in order of seniority. See “Subordination” in the core prospectus. Loss allocations Losses on the mortgage loans will generally be allocated to the most subordinated classes, in order of subordination. Once the principal balances of the subordinated classes have been reduced to zero, losses will generally be allocated to the senior classes (with some adjustments for any accrual classes) in proportion to their principal balances. See “Adjustments to class balances” in the core prospectus. Last distribution day Group I certificates Group II certificates Class A-PO Class B certificates December 25, 2037 December 25, 2022 December 25, 2037 December 25, 2037 Optional redemption (clean-up call) At any time that the principal balance of the mortgage loans is less than 10% of the scheduled principal balance of the mortgage loans as of the cut-off date, CMSI may repurchase all the mortgage loans for their unpaid principal balance plus accrued interest, and other property of the Trust for its appraised value after estimated liquidation expenses, less any unrecovered advances. Certificate holders would then receive a final distribution reducing the principal balance of their certificates to zero. Some certificates may receive less than their principal balance plus accrued interest if the appraised value of the other property, less estimated liquidation expenses, is less than the unpaid principal balance of the related mortgage loan. Loss limits There are no special hazard, fraud or bankruptcy loss limits. Prepayment model and prepayment rates assumed in structuring series 350% of the PSA prepayment model. “Mortgage related securities” under SMMEA Classes A and B-1 Record date For a distribution day, the close of business on the last business day of the calendar month preceding that distribution day. Closing date December 20, 2007 6 Conditions to closing The certificates offered by this prospectus will not be sold unless the certificates in classes B-4, B-5 and B-6 (none of which are offered by this prospectus) are sold on the closing date. Banc of America Securities (the Purchaser) has agreed to purchase the class B-4, B-5 and B-6 certificates on the closing date, subject to the satisfaction of customary closing conditions. Also see “Ratings” above. Federal taxes The Trust is not expected to be subject to federal income tax. See “Taxation of the Trust” in the core prospectus. Certificates will generally be taxed as if they were newly originated debt instruments. In particular, interest, original issue discount and market discount on a certificate will be ordinary income to the holder, and distributions of principal on a certificate will be a return of capital to the extent of the holder’s basis in the certificate. See “Taxation of certificate holders” in the core prospectus. Certain classes of certificates may be issued with original issue discount or premium. See “Federal income tax consequences” in this prospectus supplement. The mortgage loans at December 1, 2007 (the cut-off date) The mortgage loans have been divided into two pools of mortgage loans. The mortgage loans in pool I are mortgage loans that have original maturities of at least 20 but not more than 30 years. The mortgage loans in pool II have original maturities of at least 10 but not more than 15 years. CMSI has made representations and warranties to the Trustee as to the description, condition, title, lien priority, payment status, legality and other matters regarding the mortgage loans. If there is a breach of a representation or warranty for a mortgage loan that materially and adversely affects the certificate holders, CMSI must cure the breach, repurchase the loan or substitute eligible mortgage loans. See “The mortgage loans—Representations by CMSI” and “—Repurchase or substitution of mortgage loans” in the core prospectus. Pool I Pool II Total Combined Number 462 74 536 Scheduled principal balance (± up to 5%) $230,458,752 $42,994,035 $273,452,787 less than $300,000 9.55% 5.38% 8.89% less than $500,000 29.33% 23.11% 28.35% greater than $1 million 6.25% 16.37% 7.84% Fixed rate one- to four-family residential, of which single-family detached dwellings 81.17% 88.68% 82.35% condominiums, condotel, townhouses, rowhouses or cooperative apartments 16.20% 11.32% 15.44% investment properties 0.26% None 0.22% 7 Pool I Pool II Total Combined determined by CMSI to be primary residence of homeowner 97.79% 93.54% 97.12% Geographic concentration California 25.66% 12.49% 23.59% Colorado 1.37% 7.93% 2.40% Florida 5.12% 3.76% 4.90% Georgia 1.03% 9.13% 2.30% Illinois 4.46% 9.13% 5.19% New Jersey 5.08% 3.08% 4.76% New York 20.24% 13.01% 19.11% Texas 6.55% 5.43% 6.37% any other state No more than 5% No more than 5% No more than 5% any one zip code 1.57% 3.20% 1.47% Loan-to-value ratios at origination (taking into account the loanable value of additional collateral) greater than 80% 6.34% 1.13% 5.52% greater than 90% 1.34% None 1.13% greater than 95% None None None weighted average 70.24% 60.85% 68.76% Mortgage loans for which additional collateral(i.e., collateral other than the mortgaged property) was considered in calculating loan-to-value ratios None None None approximate weighted average loan-to-value ratio of such loans if additional collateral is not taken into account N/A N/A N/A Range of interest rates on mortgage loans (before deduction of servicing fee) 5.875% to 8% 5.25% to 7.25% 5.25% to 8% Weighted average mortgage interest rate (before deduction of servicing fee) 6.883% 6.134% 6.765% Servicing fee 0.25% 0.25% 0.25% Range of original maturities 20 to 30 years 10 to 15 years 10 to 30 years Latest scheduled maturity December, 1 2037 November, 1 2022 December, 1 2037 Weighted average remaining term to stated maturity 357 months 175 months 328 months Weighted average original term to maturity 359 months 179 months 331 months Target rate 6.25% 5.5% N/A Discount mortgage loans—i.e., loans with net loan rates (interest rate less servicing fee) less than the target rate number 66 4 N/A scheduled principal balance $31,411,300 $1,067,366 N/A 8 Pool I Pool II Total Combined weighted average interest rate 6.275% 5.556% N/A weighted average remaining term to stated maturity 355months 176months N/A weighted average original term to maturity 360 months 180 months N/A Premium mortgage loans—i.e., loans with net loan rates (interest rate less servicing fee) greater than or equal to the target rate Number 396 70 N/A scheduled principal balance $199,047,452 $41,926,670 N/A weighted average interest rate 6.979% 6.149% N/A weighted average remaining term to stated maturity 357 months 174months N/A weighted average original term to maturity 359 months 179 months N/A Originated from June 1, 2006 through December 1, 2007 January 1, 2007 through December 1, 2007 June 1, 2006 through December 1, 2007 Mortgage loans originated using underwriting policies that require proof of income and liquid assets and telephone verification of employment 19.33% 49.28% 24.04% Refinanced mortgage loans originated using underwriting policies that require proof of income and telephone verification of employment, but do not require proof of assets 15.80% 28.12% 17.74% Mortgage loans originated using stated income loan underwriting policies that do not require proof of income as stated on the loan application but do require telephone verification of employment and proof of liquid assets 32.33% 7.00% 28.35% Mortgage loans originated using stated income loan underwriting policies that do not require proof of income as stated on the loan application or proof of assets, but do require telephone verification of employment 31.41% 15.59% 28.92% Refinanced mortgage loans originated using streamlined underwriting policies 1.12% None 0.95% “Home loans” subject to the Georgia Fair Lending Act and originated on or before the Act’s amendment, effective March 7, 2003. None None None In the preceding tables: ·
